TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 6, 2020



                                    NO. 03-20-00148-CV


                                 Victor Burzynski, Appellant

                                               v.

                             Timbercreek Apartments, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
 DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on February 18, 2020. Having

reviewed the record, the Court holds that Victor Burzynski has not prosecuted his appeal and did

not comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal

for want of prosecution. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.